MEMORANDUM **
Moisés Lara Moreno, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
Substantial evidence supports the Board’s determination that Lara Moreno is ineligible for cancellation of removal due to the lack of a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(d).
We lack jurisdiction to review Lara Moreno’s contention that he is now eligible to adjust status based on his marriage to a United States citizen because he failed to raise that issue before the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.